Citation Nr: 1738438	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  15-42 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Evaluation for additional compensation under 38 U.S.C.A. § 1151 of ureteral obstruction resulting in hydronephrosis and chronic renal insufficiency as a result of VA surgery on March 1, 2010 (rated as 60 percent disabling and payable as noncompensable).


REPRESENTATION

Veteran represented by:	Shana Dunn, Attorney at Law


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

Most recently, the Board remanded this matter for additional development in December 2016.  After reviewing the additional evidence and arguments submitted by the Veteran's counsel, the Board finds the case is appropriate for resolution.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's ureteral obstruction disability resulting from VA surgery on March 1, 2010 has been characterized by markedly decreased function of kidney and other organ systems precluding more than sedentary activity.  

CONCLUSION OF LAW

The criteria for entitlement to a 100 percent rating for ureteral obstruction disability resulting in hydronephrosis and chronic renal insufficiency as a result of VA surgery on March 1, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.322 (a), 4.22, 4.104, Diagnostic Code 7007, 4.115a, 4.115b, Diagnostic Code7507 (2016); VAOPGCPREC 4-2001 (Feb. 2, 2001), 
66 Fed. Reg. 33,311 (2001).


(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability rating for his ureteral obstruction disability resulting from VA surgery.  The Board grants entitlement to the maximum 100 percent rating for the entire period on appeal, because the record indicates that the Veteran's disability resulting from VA surgery has precluded more than sedentary activity and has been marked by decreased function of kidney and other organ systems.  

The Board finds that the Veteran should remain rated under Diagnostic Codes 7509-7101 as they best address his predominant disability and will provide for the highest rating.  See 38 C.F.R. §§ 4.115a, 4.115b.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  All the elements specified in a disability grade need not necessarily be found; however, coordination of rating with impairment of function will be expected in all instances.  See 38 C.F.R. § 4.21; see also Pierce v. Principi, 18 Vet. App. 440, 445 (2004).   The Board acknowledges that the Veteran's attorney has asked that the Board consider rating the Veteran under the diagnostic code for voiding dysfunction; however this argument appears to have been made in the alternative that the Board did not assign a higher corresponding rating under the renal dysfunction criteria.  Since the Board finds that the Veteran's predominant disability should be rated under the renal dysfunction rating and because this rating provides for a higher evaluation, the Board will continue to apply the renal dysfunction criteria.  

The Board assigns the 100 percent disability rating as the Veteran's disability resulting from VA surgery has been productive of markedly decreased function of kidney or other organ systems precluding more than sedentary activity.  Under Diagnostic Code 7509 if the disability is severe, it is to be rated as renal dysfunction under diagnostic code 7101.  Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Under the criteria for rating renal dysfunction, a 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.  After the VA surgery which gave rise to entitlement to the Veteran's disability, a surgical peer review was performed in October 2011.  The Surgical Peer review indicates that as a result of the ureteral obstruction, the Veteran experiences chronic renal insufficiency and requited the use of a nephrosomy tube.  See Surgical Peer Review by G. R. S, M.D.  The tube is responsible for correcting the blockage resulting from surgical complication within the Veteran's urinary system.  Accordingly, the Board notes that the medical evidence indicates that the surgery appears to be responsible for a disability productive of markedly decreased function of the kidney and urinary system.  See also January 2017 VA Addendum Opinion.  Following the most recent remand, a VA examiner opined in the course of a December 2016 VA medical examination that the Veteran's kidney conditions allow for sedentary work only.  See December 2016 VA C&P Examination at 5.  Consequently, the evidence shows that the post VA surgery disability is characterized by markedly decreased function of organ systems and precludes more than sedentary activity; as such, the Veteran is entitled to a 100 percent disability rating.

The Board finds that the Veteran is entitled to a compensable disability rating at 100 percent for additional disability of ureteral obstruction resulting in hydronephrosis and chronic renal insufficiency as a result of VA surgery performed at the Madison VA Medical Center (VAMC) on March 1, 2010.  The Veteran has been rated as noncompensable by the RO because the RO found that prior to the March 2010 surgery, the Veteran's disability was 60 percent disabling.  After the March 2010 surgery, the Veteran's disability continued to be 60 percent disabling.  Therefore, under 38 C.F.R. § 3.322 the Veteran was not entitled to a compensable disability rating.  See VAOPGCPREC 4-2001 (Feb. 2, 2001) (Finding that that 38 C.F.R. 
§§ 3.322 (a) and 4.22 were applicable to the rating of disabilities compensated under 38 U.S.C.A. § 1151.  Therefore, the degree of disability existing at the time of the treatment at issue should be deducted from the present degree of disability unless the present degree of disability is total.  Because the Board finds that the Veteran's disability resulting from the VA surgery reflects a total disability, the Veteran should be compensated at 100 percent disability level for the entire period on appeal.  


ORDER

Entitlement to a 100 percent rating for ureteral obstruction disability resulting in hydronephrosis and chronic renal insufficiency as a result of VA surgery is granted for the entire period on appeal. 



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


